                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:17 CV 334

GEOFFREY TURNER,                        )
                                        )
                     Plaintiff,         )
               v.                       )
LOWELL S. GRIFFIN, in his official )                           ORDER
capacity as Sheriff of Henderson        )
County, and OHIO CASUALTY               )
INSURANCE COMPANY, in its               )
capacity as Surety on the Official Bond )
of the Sheriff of Henderson County,     )
                                        )
                     Defendants.        )
                                        )

       This matter is before the Court on Plaintiff’s Third Motion for an Extension of Time

to Respond to Defendants’ Motion for Summary Judgment (Doc. 50). Defendants’ counsel

consents to the extension of time. Id. at 4.

       For good cause shown, Plaintiff’s Third Motion for an Extension of Time to

Respond to Defendant’s Motion for Summary Judgment (Doc. 50) is GRANTED.

Plaintiff shall have up to and including July 8, 2019 to respond to Defendants’ Motion for

Summary Judgment.


                                     Signed: June 18, 2019
